DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 21-44 (renumbered as 1-24) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 21 and similarly in claims 29 and 37:  

21. (Previously presented) A processor comprising: 

decode circuitry to decode a single instruction into a decoded single instruction, the single instruction having a first field to specify a source matrix, a second field to specify a destination matrix, and an opcode to indicate execution circuitry is to cause a store of: 

a first element and a second element from a first column of the source matrix respectively into a first element and a second element in a first row of the destination matrix, 

a first element and a second element from a second column of the source matrix respectively into a third element and a fourth element in the first row of the destination matrix, 

a third element and a fourth element from the first column of the source matrix respectively into a first element and a second element in a second row of the destination matrix, and 

a third element and a fourth element from the second column of the source matrix respectively into a third element and a fourth element in the second row of the destination matrix; and 

the execution circuitry to execute the decoded single instruction according to the opcode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183